Citation Nr: 1802497	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 1962, with ten days separation from active service in March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this claim to obtain Social Security Administration (SSA) records, private treatment records from Palmer Clinic, additional VA medical treatment records and another VA examination with an opinion as to whether the Veteran's current low back disability is etiologically related to his service.  See November 2013 Board Decision.  The Veteran informed VA that the Palmer Clinic records were destroyed.  See December 2013 Correspondence from Paul G. Gibson.  SSA notified VA that its relevant medical records were destroyed.  See June 2014 SSA National Records Center Memorandum.  In June 2014, the RO requested that the Veteran complete a Form 21-4142, authorizing release of the Palmer Clinic records to VA; and, in July 2014, the RO notified the Veteran that he had not completed the authorization form and requested that he provide any available records that he may have in his possession.  The RO obtained outstanding VA treatment records and associated them with the claims file.  In July 2014, VA conducted a medical examination of the Veteran's back and issued the requested opinion.  As a result, the RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The RO issued a Supplemental Statement of the Case (SSOC) in August 2014.  In May 2015, the RO received additional medical treatment records from the VA and associated them with the claims file.  The Veteran's representative noted that the RO added this evidence to the electronic record in the Veterans Benefits Management System (VBMS) after the SSOC, but waived initial review of this evidence by the RO pursuant to 38 C.F.R. § 20.1304(c) (2017).  See September 2017 Post-Remand Brief.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's current low back disability was incurred in, or is otherwise etiologically related to, service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C. §§ 101(24), 1131, 1154, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not identified any deficiencies in the duty to notify or assist; therefore, the Board need not discuss these issues before addressing the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the Veteran's failure to raise a duty to assist argument before the Board).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; see also 38 C.F.R. § 3.303(a).  To establish service connection, the Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and the required relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a chronic disease, such as arthritis, the Veteran may qualify for presumptive service connection if the evidence shows that the disease manifest in service or within one year after separation from service.  38 C.F.R. §§  3.303(b), 3.309(a).  If there is no diagnosis or showing of chronicity in this period, the Veteran must demonstrate continuity of symptoms that are adequate to identify the chronic disease within the required time period.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran has a current low back disability.  In July 2014, he was diagnosed as having thoracolumbar spinal stenosis, intervertebral disc syndrome and arthritis of the thoracolumbar spine; arthritis of his spine was first diagnosed in 2006.  

The Veteran's service treatment records contain evidence of four back treatments: one in September 1958 for mild back strain, two in August 1960 for back pain and back strain, and one that appears to be dated October 1961 for back strain and muscle sprain.  

Nexus for Direct Service Connection

At issue is whether the Veteran's current back disability is etiologically related to service.  The Veteran states that he injured his back falling from a stool during service.  See September 2017 Post-Remand Brief.  The Veteran declined treatment at the time, see id., and his March 1962 separation examination does not indicate any back injury or abnormality at separation.  On his Medical Statement Upon Separation, which was handwritten and signed by the Veteran in April 1962, the Veteran noted his "permanently disfigured finger" but did not mention any back injury or pain, whether associated with the incident that caused his finger injury or not.  After service, the Veteran worked as a welder.  See July 2014 VA Examination.

While the Veteran states that he has been seeing chiropractors since he left service, see VA Form 9 received July 2012, the record reflects more specifically that the Veteran received chiropractic treatment for back pain from 1962 to 1967 and again from 1990 through 2008.  See August 2009 Correspondence from Paul G. Gibson.  Documentary evidence from 1990 to 2008 shows that the Veteran sought private chiropractic treatment during this period for back and left hip, leg and foot pain.  See October 2009 Letter from Dr. Walter Sanchez; December 2009 Letter from Dr. Foster Walton; and Huyler's Chiropractic Clinic Letter received January 2010.  These records also indicate a gunshot injury to the left leg, resulting in surgery and in a shortened left leg, which VA records later indicate occurred in 1984.  See id.; April 2006 VA Treatment Record.

Only one of the post-service private treatment records mentions military service, noting that the Veteran reported that his back pain in 1990 resulted from a fall in service.  See Huyler's Chiropractic Clinic Letter.  This document describes the Veteran's back condition and treatment in 1990, but does not provide a medical opinion on whether the Veteran's back condition is etiologically related to service.  Id.

VA records show that the Veteran sought medical care at VA for left hip and back pain in early 2006.  In April 2006, a VA Staff Nurse noted that the Veteran reported having left hip pain for over three years, and the Veteran reported to a VA Staff Physician that his left leg pain had been "progressively worsening" for the last four years.  See April 2006 VA Treatment Report.  In May 2006, a VA Physical Therapy Evaluation notes that the Veteran reported "left hip and back pain that he first experienced 1.5 years ago" without any associated traumatic injury.  The May 2006 medical record also indicates that the Veteran's arthritic condition was described as "osteoarthritic changes with small osteophyte formations and narrowing of the disc spaces" based on 2006 X-ray imaging.  

In July 2014, the Veteran was provided with a VA medical examination of his back.  The examiner reviewed the claims file, interviewed the Veteran, conducted an in-person examination and considered recent diagnostic imaging.  She concluded that it is less likely than not (less than 50 percent probable) that the Veteran's current low back disability was present in service or is related to service.  Her opinion was based on service treatment records that show only mild back strain and pain, a separation examination that did not indicate any back problems and a letter from a private chiropractor indicating that the Veteran began treatment with him for back pain in 1990 - 30 years after discharge.  

The July 2014 VA examiner is competent based on her medical expertise and experience.  The examiner conducted both an in-person examination of the Veteran and an evaluation of the claims file.  The examiner's report is credible because she considered the relevant diagnostic test results and discussed information from both VA and private treatment records.  Her rationale provides sufficient detail and reasoning for the Board to determine the basis of her medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As a result, the Board finds the 2014 examiner's opinion to be adequate and highly probative.  As such, the Board finds that the service treatment records demonstrate no worse than acute, temporary back pain or muscle strain that resolved without requiring extended or additional treatment or evaluation.  

The Veteran is competent to note his back pain over the years and indicate that he sought out chiropractic treatment to address it, but, because the Veteran lacks relevant medical expertise, he is not competent to establish the required link between his current back disability and any in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Clyburn v. West, 12 Vet. App. 296 (1999).  As a result, the Veteran's statements relating his current back disability to service are not probative, because, as a lay person, he lacks the medical expertise or experience to make this determination.  

On balance, the VA opinion, the nature of the in-service back injuries, the long gap between chiropractic care directly after service, that ended in 1967 and the next documented medical treatment from private chiropractors in 1990 and at the VA, 15 years after that, the lack of any medical evidence in the record to support a nexus, over 40 year gap between separation from service and diagnosis of the current disability, and the Veteran's statements to his VA medical providers in 2006, when his current back disability was first diagnosed, that he began to experience worsening pain associated with this current disability between one and a half to four years earlier weigh heavily against finding a nexus between the Veteran's current back disability and his in-service back injuries.  

As a result, the preponderance of the evidence of record does not support a nexus between the current disability and in-service injury or incurrence, the benefit of the doubt rule does not apply, and direct service connection for a back disability is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Presumptive Service Connection

As previously noted, the Veteran was first diagnosed with arthritis of the back in 2006, over 40 years after separation.  See April 2006 VA Treatment Record.  The medical record indicated that the Veteran reported experiencing the back-related pain that prompted him to seek VA medical care between one and a half and four years earlier.  Id.  Private chiropractic records provided by the Veteran do not contain any evidence of arthritis before 2006.  

The Veteran is competent to describe back pain, because pain is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  But even if the Veteran has experienced back pain since service, the existence of chronic pain, without more, cannot establish the necessary relationship between an arthritis diagnosis in 2006 and identification of back pain 40 years earlier.  

There is no medical evidence in the record to demonstrate a relationship between the Veteran's arthritis of the back and his back pain in service.  See Clyburn, supra (competent medical evidence is required to demonstrate the relationship between the current disability and the continuity of symptoms when the condition is not one that a lay person would be able to observe).  Diagnosing arthritis requires specialized medical expertise and diagnostic tools.  The Veteran has not been shown to have the requisite knowledge or expertise.  Without this expertise, the Veteran is not competent to diagnose his arthritis, nor is he competent to identify whether his back pain in service was associated with arthritis or any other back condition during service.  See Jandreau, supra. 

A 20 year gap in treatment, combined with a lack of evidence supporting the existence of arthritis before 2006, and the Veteran's contemporaneous statements to his VA providers that the pain associated with his current disability of arthritis began progressively worsening in the early 2000's, weighs heavily against a finding of continuity of symptomatology to connect the Veteran's current diagnosis of arthritis to service.  

On balance, the Board finds that the preponderance of the probative evidence does not support the manifestation of arthritis in service or within one year after discharge, and presumptive service-connection for arthritis of the back is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.307; Gilbert, supra; Walker, supra.


ORDER

Entitlement to service connection for low back disability is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


